Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 13-14 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 9-12 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on claims 9-12 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-14 are allowed; claim 15 is canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 7 and 9 recite, inter alia, sending the connection authentication information to a network device through the wireless routing device, wherein, the network device includes a transit server and an authentication server, the connection authentication information comprises service data information and additional identification information, and the additional identification information is generated based on the service data information and a preset algorithm, performing a further connection authentication operation based on the service data information when the authentication server generates the same additional identification information as the additional identification information in the connection request based on the preset algorithm; sending connection success information to the wireless routing device when the authentication server determines the service data information is authenticated; receiving the connection success information sent by the wireless routing device after authentication of the connection request succeeds; and establishing a wireless connection between the user equipment and the wireless routing device. 
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
Dependent Claims . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DINH NGUYEN/Primary Examiner, Art Unit 2647